DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koff et al. US 5562404 in view of Touyeras US 20060182623.
Regarding claim 1, Koff discloses 
An axial compressor (Fig 2; Col 3, line 67: Axial compressor), comprising: 
a cylindrical casing (Fig 2: (42));  5
a rotor (Fig 2: (14)) rotatably disposed in the casing (Par 4: Rotor (14) in casing); 
multiple rotor blades (Fig 2: Blade attached to rotor (14)) arranged on an outer circumferential surface of the rotor at a predetermined pitch around a central axis of the rotor (Fig 2: Rotor (14) that has blades attached blades and centered on the blades); 
multiple stationary blades (Fig 2: (46)) arranged on an inner circumferential surface of the casing at a position adjacent to and behind the rotor blades in an axial direction of the 10rotor (Fig 2: Stator blades (46) behind and adjacent to the rotor blades (14)), 
each stationary blade having a tip opposing the rotor and having a chord length defined between a leading edge and a trailing edge of the tip (Fig 2: Tip of blade (46) opposes the rotor having a chord length (64 to 60)); and 
at least one bleed passage (Fig 2: Passage (56)) having a bleed opening that opens out in the outer circumferential surface of the rotor, wherein the bleed opening opens at a position located ahead of a position 15axially spaced rearward from the leading edges of the tips of the stationary blades (Fig 2: (56)).
However, is silent as to:
wherein the bleed opening opens at a position located ahead of a position 15axially spaced rearward from the leading edges of the tips of the stationary blades by one half of the chord length in such a manner that the bleed opening faces toward the tips.
From the same field of endeavor, Toureras teaches:
wherein the bleed opening opens (Fig 1: Bleed holes (24)) at a position located ahead of a position 15axially spaced rearward from the leading edges of the tips of the stationary blades by one half of the chord length in such a manner that the bleed opening faces toward the tips (Fig 1; Par 4: Bleed holes (24) open at the range of 5 to 50% of the chord length facing towards the tips of the blades).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bleed holes to have and angle between 0 and 90 degrees and opening at the chord length from 5 to 50% to increase the efficiency and pumping margin (Par 5).
Regarding claim 2, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the bleed opening is 20located axially rearward of the leading edges of the tips of the stationary blades by 10 - 20 % of the chord length.
From the same field of endeavor, Toureras discloses: 
wherein the bleed opening is 20located axially rearward of the leading edges of the tips of the stationary blades by 10 - 20 % of the chord length (Fig 1; Par 4: Bleed holes (24) open at the range of 5 to 50% of the chord length).

Regarding claim 3, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the at least one bleed passage comprises multiple bleed passages arranged around the central axis of the rotorF2569US 35468-186- 13 -at a regular pitch.
From the same field of endeavor, Toureras discloses: 
wherein the at least one bleed passage comprises multiple bleed passages arranged around the central axis of the rotorF2569US 35468-186- 13 -at a regular pitch (Fig 1; Par 22: Plurality of holes (24) around the cylindrical casing (14)).
This claim’s motivation is in claim 1.
Regarding claim 4, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the at least one bleed passage extends from the bleed opening obliquely rearward at a predetermined angle 5relative to the axial direction of the rotor.
From the same field of endeavor, Toureras discloses: 
wherein the at least one bleed passage extends from the bleed opening obliquely rearward at a predetermined angle 5relative to the axial direction of the rotor (Fig 1; Par 8: Bleed holes (24) have an angle between 30 and 90 degrees).
This claim’s motivation is in claim 1.
Regarding claim 5, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the predetermined angle is in a range from 20 to 40 degrees.
From the same field of endeavor, Toureras discloses: 
wherein the predetermined angle is in a range from 20 to 40 degrees (Fig 1; Par 8: Bleed holes (24) have an angle between 30 and 90 degrees).
This claim’s motivation is in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wennerstrom US 20150285259, Keller US 6264425, Ress US 6428271, and Monhardt et al. US 4463552 disclose similar bleed passages as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747